Exhibit 10.1

CORINTHIAN COLLEGES, INC.

EMPLOYEE STOCK PURCHASE PLAN

(Composite Document Reflecting December 2000, May 2002 and March 2004 Stock
Splits,

and as amended effective July 1, 2011)

The following constitute the provisions of the Corinthian Colleges, Inc.
Employee Stock Purchase Plan (this “Plan”).

 

1. PURPOSE

The purpose of this Plan is to provide Eligible Employees with an incentive to
advance the best interests of the Corporation (and those Subsidiaries which may
be designated by the Committee as “Participating Corporations”) by providing a
method whereby they may voluntarily purchase Common Stock at a favorable price
and upon favorable terms.

 

2. DEFINITIONS

Capitalized terms used herein which are not otherwise defined shall have the
following meanings.

“Account” means the bookkeeping account maintained by the Corporation, or by a
recordkeeper on behalf of the Corporation, for a Participant pursuant to
Section 7(a).

“Board” means the Board of Directors of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the committee appointed by the Board to administer this Plan
pursuant to Section 12.

“Common Stock” means the Common Stock, par value $0.0001 per share, of the
Corporation and such other securities or property as may become the subject of
Options pursuant to an adjustment made under Section 17.

“Company” means, collectively, the Corporation, its Parent and its Subsidiaries
(if any).

“Compensation” means an Eligible Employee’s regular earnings, overtime pay, sick
pay, vacation pay, cash incentive compensation, commissions and bonuses.
Compensation also includes any amounts contributed as salary reduction
contributions to a plan qualifying under Section 401(k), 125 or 129 of the Code.
Any other form of remuneration is excluded from Compensation, including (but not
limited to) the following: prizes, awards, relocation or housing allowances,
stock option exercises, stock appreciation rights, restricted stock exercises,
performance awards, auto allowances, tuition reimbursement and other forms of
imputed income. Notwithstanding the foregoing, Compensation shall not include
any amounts deferred under or paid from any nonqualified deferred compensation
plan maintained by the Company.

 

-1-



--------------------------------------------------------------------------------

“Contributions” means all bookkeeping amounts credited to the Account of a
Participant pursuant to Section 7(a).

“Corporation” means Corinthian Colleges, Inc., a Delaware corporation, and its
successors.

“Effective Date” means the date this Plan was adopted by the Board.

“Eligible Employee” means any employee of the Corporation, or of any Subsidiary
which has been designated in writing by the Committee as a “Participating
Corporation” (including any Subsidiaries which have become such after the date
that this Plan is approved by the stockholders of the Corporation).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exercise Date” means, with respect to an Offering Period, the last day of that
Offering Period.

“Fair Market Value” on any date means: (i) if the Common Stock is listed or
admitted to trade on a national securities exchange, the closing price of a
share of Common Stock on the Composite Tape, as published in the Western Edition
of The Wall Street Journal, of the principal national securities exchange on
which such stock is so listed or admitted to trade, on such date, or, if there
is no trading of the Common Stock on such date, then the closing price of a
share of Common Stock as quoted on such Composite Tape on the next preceding
date on which there was trading in such shares; or (ii) if the Common Stock is
not listed or admitted to trade on a national securities exchange, the value as
established by the Committee at such time for purposes of this Plan.

“Grant Date” means the first day of each Offering Period, as determined by the
Committee and announced to potential Eligible Employees.

“Offering Period” means the six-consecutive month period commencing on each
Grant Date; provided, however, that the Committee may declare, as it deems
appropriate and in advance of the applicable Offering Period, a shorter (not to
be less than three months) Offering Period or a longer (not to exceed 27 months)
Offering Period; provided further that the Grant Date for an Offering Period may
not occur on or before the Exercise Date for the immediately preceding Offering
Period.

“Option” means the stock option to acquire Shares granted to a Participant
pursuant to Section 8.

 

-2-



--------------------------------------------------------------------------------

“Option Price” means the per share exercise price of an Option as determined in
accordance with Section 8(b).

“Parent” means any corporation (other than the Corporation) in an unbroken chain
of corporations ending with the Corporation in which each corporation (other
than the Corporation) owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one or more of the other corporations in
the chain.

“Participant” means an Eligible Employee who has elected to participate in this
Plan and who has filed a valid and effective Subscription Agreement to make
Contributions pursuant to Section 6.

“Plan” means this Corinthian Colleges, Inc. Employee Stock Purchase Plan, as it
may hereafter be amended from time to time.

“Rule 16b-3” means Rule 16b-3 as promulgated by the Commission under Section 16,
as amended from time to time.

“Section 16” means Section 16 of the Exchange Act.

“Share” means a share of Common Stock.

“Subscription Agreement” means the agreement filed by an Eligible Employee with
the Corporation pursuant to Section 6 to participate in this Plan.

“Subsidiary” means any corporation (other than the Corporation) in an unbroken
chain of corporations (beginning with the Corporation) in which each corporation
(other than the last corporation) owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one or more of the other
corporations in the chain.

 

3. ELIGIBILITY

 

  (a) Any person employed as an Eligible Employee as of a Grant Date and who, as
of that Grant Date, satisfies the employment requirement set forth in
Section 3(b), shall be eligible to participate in this Plan during the Offering
Period in which such Grant Date occurs, subject to the Eligible Employee
satisfying the requirements of Section 6.

 

  (b)

An Eligible Employee shall be eligible to participate in an Offering Period only
if, as of the Grant Date of that Offering Period, the Eligible Employee has:
(i) in the case of an Offering Period commencing on a July 1, been continuously
employed with the Company since the immediately preceding May 1; (ii) in the
case of an Offering Period commencing on a February 1, been continuously
employed with the Company since the immediately preceding November 1; (iii) in
the case of an Offering Period commencing on an August 1, been continuously
employed with the Company since the immediately preceding June 1; or (iv) in the
case of any

 

-3-



--------------------------------------------------------------------------------

other Offering Period, been continuously employed with the Company for more than
sixty days (or such shorter or longer, not in excess of one year, period of time
that the Committee may prescribe with respect to that particular Offering
Period) immediately preceding the Grant Date of that Offering Period.

 

4. STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

 

  (a) Subject to the provisions of Section 17, the capital stock that may be
delivered under this Plan will be shares of the Corporation’s authorized but
unissued Common Stock and any of its shares of Common Stock held as treasury
shares. The maximum number of Shares that may be delivered pursuant to Options
granted under this Plan is 2,000,000 Shares, subject to adjustments pursuant to
Section 17. In the event that all of the Shares made available under this Plan
are subscribed prior to the expiration of this Plan, this Plan shall terminate
at the end of that Offering Period and the shares available shall be allocated
for purchase by Participants in that Offering Period on a pro-rata basis
determined with respect to Participants’ Account balances.

 

  (b) The maximum number of Shares that any one individual may acquire upon
exercise of his or her Option with respect to any one Offering Period is 24,000,
subject to adjustments pursuant to Section 17 (the “Individual Limit”);
provided, however, that the Committee may amend such Individual Limit, effective
no earlier than the first Offering Period commencing after the adoption of such
amendment, without stockholder approval. The Individual Limit shall be
proportionately adjusted for any Offering Period of less than six months, and
may, at the discretion of the Committee, be proportionately increased for any
Offering Period of greater than six months.

 

5. OFFERING PERIODS

During the term of this Plan, the Corporation will offer Options to purchase
Shares in each Offering Period to all Participants in that Offering Period. Each
Option shall become effective on the Grant Date. Effective with the Offering
Period that commences on February 1, 2012, unless otherwise specified by the
Committee in advance of the Offering Period, Offering Periods will commence
February 1 and August 1 each year, and an Offering Period that commences on
February 1 will end the following July 31 and an Offering Period that commences
on August 1 will end the following January 31. Notwithstanding the foregoing
sentence, (i) the Offering Period that commenced on January 1, 2011 shall end on
June 30, 2011, and (ii) the Offering Period that commences on July 1, 2011 shall
end on January 31, 2012. The term of each Option shall be the duration of the
related Offering Period and shall end on the Exercise Date. The first Offering
Period shall commence no earlier than the Effective Date. Offering Periods shall
continue until this Plan is terminated in accordance with Section 18 or 19, or,
if earlier, until no Shares remain available for Options pursuant to Section 4.

 

-4-



--------------------------------------------------------------------------------

6. PARTICIPATION

 

  (a) An Eligible Employee satisfying the requirements of Section 3 may become a
participant in this Plan by completing a Subscription Agreement on a form
approved by and in a manner prescribed by the Committee (or its delegate) or by
such other administrative procedures as the Committee may require from time to
time. To become effective, a Subscription Agreement must be signed by the
Eligible Person and filed with the Corporation at the time specified by the
Committee, but in all cases prior to the start of the Offering Period with
respect to which it is to become effective, and must set forth a whole
percentage (or, if the Committee so provides, a stated amount) of the Eligible
Employee’s Compensation to be credited to the Participant’s Account as
Contributions each pay period.

 

  (b) Notwithstanding the foregoing, a Participant’s Contribution election shall
be subject to the following limitations:

(i) the 5% ownership and the $25,000 annual purchase limitations set forth in
Section 8(c);

(ii) a Participant may not elect to contribute more than fifteen percent
(15%) of his or her Compensation as Plan Contributions; and

(iii) such other limits, rules, or procedures as the Committee may prescribe.

 

  (c) Subscription Agreements shall contain the Eligible Employee’s
authorization and consent to the Corporation’s withholding from his or her
Compensation the amount of his or her Contributions. An Eligible Employee’s
Subscription Agreement, and his or her participation election and withholding
consent thereon, shall remain valid for all Offering Periods until (i) the
Eligible Employee’s participation terminates pursuant to the terms hereof,
(ii) the Eligible Employee files a new Subscription Agreement that becomes
effective, or (iii) the Committee requires that a new Subscription Agreement be
executed and filed with the Corporation.

 

7. METHOD OF PAYMENT OF CONTRIBUTIONS

 

  (a) The Corporation shall maintain on its books, or cause to be maintained by
a recordkeeper, an Account in the name of each Participant. The percentage of
Compensation elected to be applied as Contributions by a Participant shall be
deducted from such Participant’s Compensation on each payday during the period
for payroll deductions set forth below and such payroll deductions shall be
credited to that Participant’s Account as soon as administratively practicable
after such date. A Participant may not make any additional payments to his or
her Account. A Participant’s Account shall be reduced by any amounts used to pay
the Option Price of Shares acquired, or by any other amounts distributed
pursuant to the terms hereof.

 

-5-



--------------------------------------------------------------------------------

  (b) Payroll deductions with respect to an Offering Period shall commence as of
the first day of the payroll period which coincides with or immediately follows
the applicable Grant Date and shall end on the last day of the payroll period
which coincides with or immediately precedes the applicable Exercise Date,
unless sooner terminated by the Participant as provided in this Section 7 or
until his or her participation terminates pursuant to Section 11.

 

  (c) A Participant may terminate his or her Contributions during an Offering
Period (and receive a distribution of the balance of his or her Account in
accordance with Section 11) by completing and filing with the Corporation, in
such form and on such terms as the Committee (or its delegate) may prescribe, a
written withdrawal form which shall be signed by the Participant or by such
other administrative procedures as the Committee may require from time to time.
Such termination shall be effective as soon as administratively practicable
after its receipt by the Corporation. A withdrawal election pursuant to this
Section 7(c) with respect to an Offering Period shall only be effective,
however, if it is received by the Corporation prior to the Exercise Date of that
Offering Period. Partial withdrawals of Accounts, and other modifications or
suspensions of Subscription Agreements, except as provided in Section 7(e) or
7(f), are not permitted.

 

  (d) During leaves of absence approved by the Corporation and meeting the
requirements of Regulation Section 1.421-7(h)(2) under the Code, a Participant
may continue participation in this Plan by cash payments to the Corporation on
his normal paydays equal to the reduction in his Plan Contributions caused by
his leave.

 

  (e) A Participant may discontinue, increase, or decrease the level of his or
her Contributions (within Plan limits) by completing and filing with the
Corporation, on such terms as the Committee (or its delegate) may prescribe, a
new Subscription Agreement which indicates such election. An election pursuant
to this Section 7(e) shall be effective no earlier than the first Offering
Period that commences after the Corporation’s receipt of such election.

 

  (f) A Participant may discontinue (but not increase or otherwise decrease) the
level of his or her Contributions, by filing with the Corporation, on such terms
as the Committee (or its delegate) may prescribe, a new Subscription Agreement
which indicates such election. A Participant may make only one election under
this Section 7(f) each Offering Period. An election pursuant to this
Section 7(f) shall be effective no earlier than the first payroll period that
starts after the Corporation’s receipt of such election. If a Participant elects
to discontinue his or her Contributions pursuant to this Section 7(f), the
Contributions previously credited to the Participant’s Account for that Offering
Period shall be used to exercise the Participant’s Option as of the applicable
Exercise Date in accordance with Section 9 (unless the Participant makes a
timely withdrawal election in accordance with Section 7(c), in which case such
Participant’s Account shall be paid to him or her in case in accordance with
Section 11(a)).

 

-6-



--------------------------------------------------------------------------------

8. GRANT OF OPTION

 

  (a) On each Grant Date, each Eligible Employee who is a participant during
that Offering Period shall be granted an Option to purchase a number of Shares.
The Option shall be exercised on the Exercise Date. The number of Shares subject
to the Option shall be determined by dividing the Participant’s Account balance
as of the applicable Exercise Date by the Option Price.

 

  (b) The Option Price per Share of the Shares subject to an Option for an
Offering Period shall be the lesser of: (i) 90% of the Fair Market Value of a
Share on the applicable Grant Date; or (ii) 90% of the Fair Market Value of a
Share on the applicable Exercise Date.

 

  (c) Notwithstanding anything else contained herein, a person who is otherwise
an Eligible Employee shall not be granted any Option (or any Option granted
shall be subject to compliance with the following limitations) or other right to
purchase Shares under this Plan to the extent:

(i) it would, if exercised, cause the person to own “stock” (as such term is
defined for purposes of Section 423(b)(3) of the Code) possessing 5% or more of
the total combined voting power or value of all classes of stock of the
Corporation, or of any Parent, or of any Subsidiary; or

(ii) such Option causes such individual to have rights to purchase stock under
this Plan and any other plan of the Corporation, any Parent, or any Subsidiary
which is qualified under Section 423 of the Code which accrue at a rate which
exceeds $25,000 of the fair market value of the stock of the Corporation, of any
Parent, or of any Subsidiary (determined at the time the right to purchase such
Stock is granted, before giving effect to any discounted purchase price under
any such plan) for each calendar year in which such right is outstanding at any
time.

For purposes of the foregoing, a right to purchase stock accrues when it first
become exercisable during the calendar year. In determining whether the stock
ownership of an Eligible Employee equals or exceeds the 5% limit set forth
above, the rules of Section 424(d) of the Code (relating to attribution of stock
ownership) shall apply, and stock which the Eligible Employee may purchase under
outstanding options shall be treated as stock owned by the Eligible Employee.

 

9. EXERCISE OF OPTION

Unless a Participant’s Plan participation is terminated as provided in
Section 11, his or her Option for the purchase of Shares shall be exercised
automatically on the Exercise Date for that Offering Period, without any further
action on the Participant’s part, and the maximum number of whole Shares subject
to such Option (subject to the Individual Limit set forth in Section 4(b) and
the limitations contained in Section 8(c)) shall be purchased at the Option
Price with the balance of such Participant’s Account.

 

-7-



--------------------------------------------------------------------------------

If any amount which is not sufficient to purchase a whole Share remains in a
Participant’s Account after the exercise of his or her Option on the Exercise
Date, such amount shall be refunded to such Participant as soon as
administratively practicable after such date. If the Share limit of Section 4(a)
is reached, any amount that remains in a Participant’s Account after the
exercise of his or her Option on the Exercise Date to purchase the number of
Shares that he or she is allocated shall be refunded to the Participant as soon
as administratively practicable after such date.

If any amount which exceeds the Individual Limit set forth in Section 4(b) or
one of the limitations set forth in Section 8(c) remains in a Participant’s
Account after the exercise of his or her Option on the Exercise Date, such
amount shall be refunded to the Participant as soon as administratively
practicable after such date.

 

10. DELIVERY

As soon as administratively practicable after the Exercise Date, the Corporation
shall deliver to each Participant a certificate representing the Shares
purchased upon exercise of his or her Option. The Corporation may make available
an alternative arrangement for delivery of Shares to a recordkeeping service.
The Committee (or its delegate), in its discretion, may either require or permit
the Participant to elect that such certificates be delivered to such
recordkeeping service. In the event the Corporation is required to obtain from
any commission or agency authority to issue any such certificate, the
Corporation will seek to obtain such authority. If the Corporation is unable to
obtain from any such commission or agency authority which counsel for the
Corporation deems necessary for the lawful issuance of any such certificate, or
if for any other reason the Corporation cannot issue or deliver shares of Common
Stock and satisfy Section 21, the Corporation shall be relieved from liability
to any Participant except that the Corporation shall return to each Participant
the amount of the balance in his or her Account.

 

11. TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

 

  (a) Except as provided in the next paragraph, if a Participant ceases to be an
Eligible Employee for any reason, or if the Participant elects to terminate
Contributions pursuant to Section 7(c), at any time prior to the last day of an
Offering Period in which he or she participates, such Participant’s Account
shall be paid to him or her or in cash (or, in the event of the Participant’s
death, to the person or persons entitled thereto under Section 13 in cash), and
such Participant’s Option and participation in the Plan shall be automatically
terminated.

If a Participant (i) ceases to be an Eligible Employee during an Offering Period
but remains an employee of the Company through the Exercise Date, or (ii) during
an Offering Period commences a sick leave, military leave, or other leave of
absence approved by the Company, and the leave meets the requirements of
Treasury Regulation Section 1.421-7(h)(2) and the Participant is an employee of
the Company or on such leave as of the applicable Exercise Date, such
Participant’s Contributions shall cease (subject to Section 7(d)), and the
Contributions previously credited to the Participant’s Account for that Offering

 

-8-



--------------------------------------------------------------------------------

Period shall be used to exercise the Participant’s Option as of the applicable
Exercise Date in accordance with Section 9 (unless the Participant makes an
election to terminate Contributions in accordance with Section 7(c) at any time
prior to the last day of the applicable Offering Period, in which case such
Participant’s Account shall be paid to him or her in cash in accordance with the
foregoing paragraph).

 

  (b) A Participant’s termination from Plan participation precludes the
Participant from again participating in this Plan during that Offering Period.
However, such termination shall not have any effect upon his or her ability to
participate in any succeeding Offering Period, provided that the applicable
eligibility and participation requirements are again then met. A Participant’s
termination from Plan participation shall be deemed to be a revocation of that
Participant’s Subscription Agreement and such Participant must file a new
Subscription Agreement to resume Plan participation in any succeeding Offering
Period.

 

  (c) For purposes of this Plan, if a Participating Corporation ceases to be a
Subsidiary, each person employed by that Subsidiary will be deemed to have
terminated employment for purposes of this Plan and will no longer be an
Eligible Employee, unless the person continues as an Eligible Employee in
respect of another Company entity.

 

12. ADMINISTRATION

 

  (a) The Board shall appoint the Committee, which shall be composed of not less
than two members of the Board. Each member of the Committee, in respect of any
transaction at a time when an affected Participant may be subject to Section 16
of the Exchange Act, shall be a “non-employee director” within the meaning of
Rule 16b-3. The Board may, at any time, increase or decrease the number of
members of the Committee, may remove from membership on the Committee all or any
portion of its members, and may appoint such person or persons as it desires to
fill any vacancy existing on the Committee, whether caused by removal,
resignation, or otherwise. The Board may also, at any time, assume or change the
administration of this Plan.

 

  (b)

The Committee shall supervise and administer this Plan and shall have full power
and discretion to adopt, amend and rescind any rules deemed desirable and
appropriate for the administration of this Plan and not inconsistent with the
terms of this Plan, and to make all other determinations necessary or advisable
for the administration of this Plan. The Committee shall act by majority vote or
by unanimous written consent. No member of the Committee shall be entitled to
act on or decide any matter relating solely to himself or herself or solely to
any of his or her rights or benefits under this Plan. The Committee shall have
full power and discretionary authority to construe and interpret the terms and
conditions of this Plan, which construction or interpretation shall be final and
binding on all parties including the Corporation, Participants and
beneficiaries. The Committee may delegate ministerial non-discretionary
functions to third parties, including officers

 

-9-



--------------------------------------------------------------------------------

or employees of the Corporation. Notwithstanding anything else in this Plan to
the contrary, the Committee may also adopt rules, procedures and sub-plans
applicable to particular Subsidiaries or locations, which sub-plans may be
designed to be outside the scope of Section 423 of the Code and need not comply
with the otherwise applicable provisions of this Plan.

 

  (c) Subject only to compliance with the express provisions hereof, the Board
and Committee may act in their absolute discretion in matters within their
authority related to this Plan. Any action taken by, or inaction of, the
Corporation, any Participating Corporation, the Board or the Committee relating
or pursuant to this Plan shall be within the absolute discretion of that entity
or body and will be conclusive and binding upon all persons. In making any
determination or in taking or not taking any action under this Plan, the Board
or Committee, as the case may be, may obtain and may rely on the advice of
experts, including professional advisors to the Corporation. No member of the
Board or Committee, or officer or agent of the Company, will be liable for any
action, omission or decision under the Plan taken, made or omitted in good
faith.

 

13. DESIGNATION OF BENEFICIARY

 

  (a) A Participant may file, in a manner prescribed by the Committee (or its
delegate), a written designation of a beneficiary who is to receive any Shares
or cash from such Participant’s Account under this Plan in the event of such
Participant’s death, or by such other administrative procedures as the Committee
may require from time to time. If a Participant’s death occurs subsequent to the
end of an Offering Period but prior to the delivery to him or her of any Shares
deliverable under the terms of this Plan, such Shares and any remaining balance
of such Participant’s Account shall be paid to such beneficiary (or such other
person as set forth in Section 13(b)) as soon as administratively practicable
after the Corporation receives notice of such Participant’s death and any
outstanding unexercised Option shall terminate. If a Participant’s death occurs
at any other time, the balance of such Participant’s Account shall be paid to
such beneficiary (or such other person as set forth in Section 13(b)) in cash as
soon as administratively practicable after the Corporation receives notice of
such Participant’s death and such Participant’s Option shall terminate. If a
Participant is married and the designated beneficiary is not his or her spouse,
spousal consent shall be required for such designation to be effective unless it
is established (to the satisfaction of the Committee or its delegate) that there
is no spouse or that the spouse cannot be located. The Committee may rely on the
last designation of a beneficiary filed by a Participant in accordance with this
Plan.

 

  (b)

Beneficiary designations may be changed by the Participant (and his or her
spouse, if required) at any time on forms provided and in the manner prescribed
by the Committee (or its delegate). If a Participant dies with no validly
designated beneficiary under this Plan who is living at the time of such
Participant’s death, the Corporation shall deliver all Shares and/or cash
payable pursuant to the terms hereof to the executor or administrator of the
estate of the

 

-10-



--------------------------------------------------------------------------------

 

Participant, or if no such executor or administrator has been appointed, the
Corporation, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Corporation, then to such other
person as the Corporation may designate.

 

14. TRANSFERABILITY

Neither Contributions credited to a Participant’s Account nor any Options or
rights with respect to the exercise of Options or right to receive Shares under
this Plan may be anticipated, alienated, encumbered, assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution, or as provided in Section 13) by the Participant. Any
such attempt at anticipation, alienation, encumbrance, assignment, transfer,
pledge or other disposition shall be without effect and all amounts shall be
paid and all shares shall be delivered in accordance with the provisions of this
Plan. Amounts payable or Shares deliverable pursuant to this Plan shall be paid
or delivered only to the Participant or, in the event of the Participant’s
death, to the Participant’s beneficiary pursuant to Section 13.

 

15. USE OF FUNDS; INTEREST

All Contributions received or held by the Corporation under this Plan will be
included in the general assets of the Corporation and may be used for any
corporate purpose. Notwithstanding anything else contained herein to the
contrary, no interest will be paid to any Participant or credited to his or her
Account under this Plan (in respect of Account balances, refunds of Account
balances, or otherwise).

 

16. REPORTS

Statements shall be provided to Participants as soon as administratively
practicable following each Exercise Date. Each Participant’s statement shall set
forth, as of such Exercise Date, that Participant’s Account balance immediately
prior to the exercise of his or her Option, the Fair Market Value of a Share,
the Option Price, the number of whole Shares purchased and his or her remaining
Account balance, if any.

 

17. ADJUSTMENTS OF AND CHANGES IN THE STOCK

Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend), or reverse stock
split; any merger, combination, consolidation, or other reorganization;
split-up, spin-off, or any similar extraordinary dividend distribution in
respect of the Common Stock (whether in the form of securities or property); any
exchange of Common Stock or other securities of the Corporation, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
or a sale of substantially all the assets of the Corporation as an entirety;
then the Committee shall equitably and proportionately adjust (i) the number and
type of shares of Common Stock or the number and type of other securities that
thereafter may be made the subject of Options (including the specific maxima and
numbers of shares set forth elsewhere in this Plan), (ii) the number, amount and
type of shares of Common Stock (or other securities or property) subject to any
or all outstanding Options, (iii) the Option Price of any or all outstanding
Options, or (iv) the securities, cash or other property deliverable upon
exercise of any outstanding Options.

 

-11-



--------------------------------------------------------------------------------

Upon the occurrence of any event described in the preceding paragraph, or any
other event in which the Corporation does not survive (or does not survive as a
public company in respect of its Common Stock), the Committee may make provision
for a cash payment or for the substitution or exchange of any or all outstanding
Options for cash, securities or property to be delivered to the holders of any
or all outstanding Options based upon the distribution or consideration payable
to holders of the Common Stock upon or in respect of such event.

The Committee may adopt such valuation methodologies for outstanding Options as
it deems reasonable in the event of a cash or property settlement and, without
limitation on other methodologies, may base such settlement solely upon the
excess (if any) of the amount payable upon or in respect of such event over the
exercise or strike price of the Option.

In each case, no adjustment, substitution, exchange or settlement will be made
(without reasonable compensation therefor) that would cause this Plan to violate
Section 423 of the Code or any successor provisions without the written consent
of the holders materially adversely affected thereby.

In any of such events, the Committee may take such action sufficiently prior to
such event to the extent that the Committee deems the action necessary to permit
the Participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
stockholders generally.

 

18. POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS

Upon a dissolution of the Corporation, or any other event described in
Section 17 that the Corporation does not survive, the Plan and, if prior to the
last day of an Offering Period, any outstanding Option granted with respect to
that Offering Period shall terminate, subject to any provision that has been
expressly made by the Board for the survival, substitution, assumption, exchange
or other settlement of the Plan and Options. In the event a Participant’s Option
is terminated pursuant to this Section 18 without a provision having been made
by the Board for a substitution, exchange or other settlement of the Option,
such Participant’s Account shall be paid to him or her in cash without interest.

 

19. TERM OF PLAN; AMENDMENT OR TERMINATION

 

  (a) This Plan shall become effective as of the Effective Date. No new Offering
Periods shall commence on or after December 31, 2020 and this Plan shall
terminate as of the Exercise Date on or immediately following such date unless
sooner terminated pursuant to Section 4, Section 18, or this Section 19.

 

  (b)

The Board may, at any time, terminate or, from time to time amend, modify or
suspend this Plan, in whole or in part, without notice. Stockholder approval for

 

-12-



--------------------------------------------------------------------------------

any amendment or modification shall not be required, except to the extent
required by Section 423 of the Code or other applicable law, or deemed necessary
or advisable by the Board. No Options may be granted during any suspension of
this Plan or after the termination of this Plan, but the Committee will retain
jurisdiction as to Options then outstanding in accordance with the terms of this
Plan. No amendment, modification, or termination pursuant to this Section 19(b)
shall, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of such Participant
or obligations of the Corporation under any Option granted under this Plan prior
to the effective date of such change. Changes contemplated by Section 17 or
Section 18 shall not be deemed to constitute changes or amendments requiring
Participant consent. Notwithstanding the foregoing, the Committee shall have the
right to designate from time to time the Subsidiaries whose employees may be
eligible to participate in this Plan and such designation shall not constitute
any amendment to this Plan requiring stockholder approval.

 

20. NOTICES

All notices or other communications by a Participant to the Corporation
contemplated by this Plan shall be deemed to have been duly given when received
in the form and manner specified by the Committee (or its delegate) at the
location, or by the person, designated by the Committee (or its delegate) for
that purpose.

 

21. CONDITIONS UPON ISSUANCE OF SHARES

This Plan, the granting of Options under this Plan and the offer, issuance and
delivery of shares of Common Stock are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Corporation, be necessary or advisable in connection therewith. The person
acquiring any securities under this Plan will, if requested by the Corporation
and as a condition precedent to the exercise of his or her Option, provide such
assurances and representations to the Corporation as the Committee may deem
necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

 

22. PLAN CONSTRUCTION

 

  (a) It is the intent of the Corporation that transactions involving Options
under this Plan in the case of Participants who are or may be subject to the
prohibitions of Section 16 satisfy the requirements for applicable exemptions
under Rule 16 promulgated by the Commission under Section 16 so that such
persons (unless they otherwise agree) will be entitled to the exemptive relief
of Rule 16b-3 or other exemptive rules under Section 16 in respect of those
transactions and will not be subject to avoidable liability thereunder.

 

  (b) This Plan and Options are intended to qualify under Section 423 of the
Code.

 

-13-



--------------------------------------------------------------------------------

  (c) If any provision of this Plan or of any Option would otherwise frustrate
or conflict with the intents expressed above, that provision to the extent
possible shall be interpreted so as to avoid such conflict. If the conflict
remains irreconcilable, the Committee may disregard the provision if it
concludes that to do so furthers the interest of the Corporation and is
consistent with the purposes of this Plan as to such persons in the
circumstances.

 

23. EMPLOYEES’ RIGHTS

 

  (a) Nothing in this Plan (or in any other documents related to this Plan) will
confer upon any Eligible Employee or Participant any right to continue in the
employ or other service of the Company, constitute any contract or agreement of
employment or other service or effect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Company to change
such person’s compensation or other benefits or to terminate his or her
employment or other service with or without cause. Nothing contained in this
Section 23(a), however, is intended to adversely affect any express independent
right of any such person under a separate employment or service contract other
than a Subscription Agreement.

 

  (b) No Participant or other person will have any right, title or interest in
any fund or in any specific asset (including shares of Common Stock) of the
Company by reason of any Option hereunder. Neither the provisions of this Plan
(or of any related documents), nor the creation or adoption of this Plan, nor
any action taken pursuant to the provisions of this Plan will create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant or other person. To the extent that a Participant or
other person acquires a right to receive payment pursuant to this Plan, such
right will be no greater than the right of any unsecured general creditor of the
Corporation. No special or separate reserve, fund or deposit will be made to
assure any such payment.

 

  (c) A Participant will not be entitled to any privilege of stock ownership as
to any shares of Common Stock not actually delivered to and held of record by
the Participant. No adjustment will be made for dividends or other rights as a
stockholder for which a record date is prior to such date of delivery.

 

24. MISCELLANEOUS

 

  (a) This Plan, the Options, and related documents shall be governed by, and
construed in accordance with, the laws of the State of Delaware. If any
provision shall be held by a court of competent jurisdiction to be invalid and
unenforceable, the remaining provisions of this Plan shall continue in effect.

 

  (b) Captions and headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such captions and headings shall not be
deemed in any way material or relevant to the construction of interpretation of
this Plan or any provision hereof.

 

-14-



--------------------------------------------------------------------------------

  (c) The adoption of this Plan shall not affect any other Company compensation
or incentive plans in effect. Nothing in this Plan will limit or be deemed to
limit the authority of the Board or Committee (i) to establish any other forms
of incentives or compensation for employees of the Company (with or without
reference to the Common Stock), or (ii) to grant or assume options (outside the
scope of and in addition to those contemplated by this Plan) in connection with
any proper corporate purpose; to the extent consistent with any other plan or
authority.

 

  (d) Benefits received by a Participant under an Option granted pursuant to
this Plan shall not be deemed a part of the Participant’s compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Company, except where the
Committee or the Board expressly otherwise provides or authorizes in writing.

 

25. EFFECTIVE DATE

This Plan shall be effective on the Effective Date, subject, however, to the
approval of this Plan by the stockholders of the Corporation within twelve
months after the date on which the Board approved this Plan. Notwithstanding
anything else contained herein to the contrary, no Shares shall be issued or
delivered under this Plan until such stockholder approval is obtained and, if
such stockholder approval is not obtained within such 12-month period of time,
all Contributions credited to a Participant’s Account hereunder shall be
refunded to such Participant as soon as practicable after the end of such
12-month period.

 

26. TAX WITHHOLDING

Notwithstanding anything else contained in this Plan herein to the contrary, the
Company may deduct from a Participant’s Account balance as of an Exercise Date,
before the exercise of the Participant’s Option is given effect on such date,
the amount of any taxes which the Company reasonably determines it may be
required to withhold with respect to such exercise. In such event, the maximum
number of whole shares of Common Stock subject to such Option (subject to the
other limits set forth in this Plan) shall be purchased at the Option Price with
the balance of the Participant’s Account (after reduction for the tax
withholding amount).

Should the Company for any reason be unable, or elect not to, satisfy its tax
withholding obligations in the manner described in the preceding paragraph with
respect to a Participant’s exercise of an Option, or should the Company
reasonably determine that it has a tax withholding obligation with respect to a
disposition of shares acquired pursuant to the exercise of an Option prior to
satisfaction of the holding period requirements of Section 423 of the Code, the
Company shall have the right at its option to (i) require the Participant to pay
or provide for payment of the amount of any taxes which the Company reasonably
determines that it is required to withhold with respect to such event or
(ii) deduct from any amount otherwise payable to or for the account of the
Participant the amount of any taxes which the Company reasonably determines that
it is required to withhold with respect to such event.

 

-15-



--------------------------------------------------------------------------------

27. NOTICE OF SALE

Any person who has acquired shares of Common Stock under this Plan shall give
prompt written notice to the Corporation of any sale or other transfer of the
shares of Common Stock if such sale or transfer occurs (i) within the two-year
period after the Grant Date of the Offering Period with respect to which such
Shares were acquired, or (ii) within the twelve-month period after the Exercise
Date of the Offering Period with respect to which such shares of Common Stock
were acquired.

 

-16-